Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Steven M. Reid on March 15th, 2021.  

The application has been amended as follows: 


2.         Cancel claims 17-37. 


           


 EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner's amendment, claims 1, 3, 5, 8, 10, and 13-16 are allowed and renumbered to claims 1-9.

In light of Applicant’s amendment and the Examiner’s Amendment and given that applicant has demonstrated that compounds of formula (I) wherein X is substituted with CF3 and wherein W is N or O and V is an alkyl or alkenyl chain, alkyl or alkenylaryl, alkylcycloalkyl or alkyl heterocyclyl possess enhanced selectivity over SphK2 as opposed to SphK1, the 103(a) rejection of claims 1, 3, and 13-16 is now moot. Consequently, the 1103(a) rejection of claims 1, 3, and 13-16 over Santos et al. (WO 2013/119946 A1) is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1, 3, 5, 8, 10, and 13-16 are drawn to a compound according to Formula (I) or a pharmaceutically acceptable salt thereof as delineated in claim 1 or to a pharmaceutical composition comprising a compound according to claim 1, and a pharmaceutically acceptable excipient as recited in claim 16.  There is no prior art disclosing the applicant's compound of Formula (I).  The closest art is Santos et al. (WO 2013/119946 A1).  While Santos et al. teach a compound of formula (I) that encompasses the instant compound of formula (I), Santos et al. do not require the presence of CF3 on the phenyl or X moiety.  Moreover, Applicant has demonstrated in the specification (see table 1, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 8, 10, and 13-16 (renumbered 1-9) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                                                                                                                                                                                                                          
04/16/2021